Citation Nr: 1455268	
Decision Date: 12/16/14    Archive Date: 12/24/14

DOCKET NO.  12-22 574	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for a respiratory disability claimed as asthma, to include consideration of respiratory signs or symptoms as a qualifying chronic disability under 38 C.F.R. § 3.317.

2.  Entitlement to an initial compensable rating for residuals of left wrist volar fracture with disfiguring scar.  


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel



INTRODUCTION

The Veteran had periods of active service while serving with the Army National Guard from October 1993 to March 1994; September 1999 to March 2000; June 2005 to December 2005; and February 2006 to October 2008.

These matters come before the Board of Veterans' Appeals (Board) on appeal from January 2010 and May 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  

In addition to the paper claims file, there is a Virtual VA (VVA) electronic claims file associated with the Veteran's claim.  Documents in the VVA file include the VA's Compensation and Pension Record Interchange (CAPRI).

The issue regarding a higher rating for the left wrist disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A diagnosed respiratory disability was not present during the period of this claim.

2.  The Veteran has not been shown to be suffering from respiratory signs including asthma or symptoms resulting from an undiagnosed illness.


CONCLUSION OF LAW

A respiratory disability including asthma was not incurred in or aggravated by service.  38 U.S.C.A §§ 1110, 5103, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.317 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before addressing the underlying merits of a claim, the Board generally is required to ensure that VA's duties to notify and assist the claimant with the claim have been satisfied under the Veterans Claims Assistance Act (VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

In a February 2010 letter, VA informed the Veteran of the evidence necessary to substantiate his claim, evidence VA would reasonably seek to obtain, and information and evidence for which the Veteran was responsible.  The VCAA notice letter also provided the Veteran with notice of the type of evidence necessary to establish a disability rating and effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

All relevant evidence necessary for an equitable resolution of the issue on appeal has been identified and obtained, to the extent possible.  The evidence of record includes service treatment records (STRs), private treatment records, VA outpatient treatment reports, adequate VA examination and opinion as well as statements from the Veteran and his representative. 

Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in exhaustive detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.

Service Connection 

In general, service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

To establish entitlement to direct service connection for the claimed disability, there must be:  (1) medical evidence of current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus or link between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).

The Board notes the Veteran's military service coincides with the Persian Gulf War and his military records confirm his overseas service in Southwest Asia.  A presumption exists for veterans who serve in the Persian Gulf, such as the case here, who exhibit objective indications of a qualifying chronic disability if that disability (a) became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016, and (b) by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 C.F.R. § 3.317.  

The Veteran maintains that he has experienced shortness of breath since service and currently has a respiratory disability (asthma) related to his military service.  See January 2010 statement.

STRs note that he was seen with complaints including upper respiratory infections and bronchitis throughout military service.  In July 2008 a computerized tomography (CT) scan of the chest was negative for any bronchiectasis or interstitial lung disease.

Following service, VA examinations were conducted under Gulf War Protocol guidelines in September and October 2009.  Respiratory examination revealed no cough, sputum, chest pain, or shortness of breath.  A pulmonary function test (PFT) was within normal limits.  It was noted that chest X-ray studies conducted in March 2009 revealed normal lungs.  

After having reviewed the evidence of record, including the Veteran's statements, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection residuals of a respiratory disability, to include consideration of respiratory signs or symptoms as being due to an undiagnosed illness.  There is no evidence that the Veteran has been diagnosed as having a chronic respiratory disability.  Likewise, no objective findings of the claimed respiratory symptoms have ever been found on physical examination.  The Board is aware that the Veteran has complained of shortness of breath.  However, this has never been objectively shown.  Indeed, the available medical reports and records show the opposite.  The evidence does not establish a disability lasting six months or more under 38 C.F.R. § 3.317(a)(3).  Thus, the Veteran has not brought forth any objective evidence of respiratory symptoms or any evidence of a diagnosis of a respiratory disability. 

Without proof of one or more signs or symptoms of undiagnosed illness, proof of objective indications of a chronic disability, or proof that the chronic disability is the result of undiagnosed illness, the Board cannot find a basis to grant service connection.  See Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  Congress has specifically limited entitlement for service-connected disease or injury to cases where such incidents have resulted in disability.  Brammer v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998).  A current disability means a disability shown by competent medical evidence to exist.  Chelte v. Brown, 10 Vet. App. 268 (1997).

Consideration has been given to the Veteran's report of experiencing chronic respiratory problems since service.  However, while lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, respiratory disorders falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  The record shows that pulmonary function testing, pulmonary examination, and chest X-rays are needed to properly assess and diagnose the existence of a respiratory disorder.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  That evidence has consistently shown that the Veteran has had normal pulmonary examinations.


ORDER

Service connection for a respiratory disability is denied.


REMAND

The Veteran contends that the noncompensable evaluation assigned to his left wrist disability does not adequately reflect the severity of his disability.  The Board finds that the Veteran should be afforded another VA compensation examination to assess the current degree of his service-connected left wrist disability.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181-82 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to update the list of the doctors and health care facilities that have treated him for his service-connected left wrist disability.  Obtain those additional medical treatment records that are not already on file. 

2.  Then schedule appropriate VA evaluation to reassess the severity of the Veteran's service-connected left wrist disability in accordance with the applicable rating criteria. All diagnostic testing and evaluation needed to make these determinations should be performed, and all clinical findings reported in detail.
 
3.  Then readjudicate this claim for a higher rating for his service-connected left wrist disability in light of the additional evidence.  If a higher rating for this disability is not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case (SSOC) and give them an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of this claim.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


